Citation Nr: 1529696	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  10-28 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating for right knee patellofemoral syndrome and chondromalacia, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1982 to February 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board previously remanded this claim for additional development in December 2012 and November 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the record as it stands is inadequate for the purpose of rendering a fully informed decision as to the claim on appeal.  The Veteran was last provided a VA examination in January 2013.  In a March 2013 statement, however, she stated that the January 2013 VA examination report did not accurately represent the severity of her right knee disorder.  She explained that she had a steroid injection in her knee within the one-month period prior to her VA examination and that this allowed for greater range of motion in her knee.  In addition, a subsequent August 2013 VA outpatient treatment record showed that the Veteran complained that she was still having pain and swelling in her knee and that it had worsened.  Therefore, on remand she should be scheduled for a current VA examination of her right knee.  Any recent VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:
1. Make arrangements to obtain the Veteran's VA treatment records, dated since February 2015.

2.  After the above records have been obtained, schedule the Veteran for an appropriate VA examination to assess the current level of severity of her service-connected right knee disorder.  An appropriate DBQ should be filled out for this purpose, if possible.   The entire claims file must be made available to the examiner.  The examiner must note in the examination reports that the evidence in the claims file has been reviewed.  All indicated tests and studies should be performed and all clinical findings reported in detail.

3. Finally, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted, she and her representative should be provided with a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




